—In a proceeding pursuant to CPLR article 78 to review a determination of the Fire Commissioner of the City of New York, dated June 20, 1994, which declined to appoint the petitioner as a firefighter, the appeal is from a judgment of the Supreme Court, Kings County (G. Aronin, J.), dated December 7, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly denied the petition, since the determination of the Fire Commissioner of the City of New York has a rational basis on the record and was not arbitrary or capricious (see, CPLR 7803 [3]; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231).
Moreover, contrary to the petitioner’s contention, the respondent’s determination not to appoint the petitioner was neither violative of Correction Law article 23-A (see, Correction Law §§ 752, 753) nor an improvident exercise of discretion pursuant to Civil Service Law § 61.
The petitioner’s remaining contention is without merit. O’Brien, J. P., Copertino, Santucci and Luciano, JJ., concur.